Citation Nr: 0804199	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis.

2.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.

3.  Entitlement to a rating in excess of 10 percent for a 
skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

The issue of sarcoidosis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran has ever had 
any incapacitating episodes of sinusitis.

2.  The evidence fails to show that the veteran has more than 
six non-incapacitating episodes per year of sinusitis that 
are characterized by headaches, pain, and purulent discharge 
or crusting.

3.  The evidence shows that the veteran's skin condition 
covers ten percent of his total body.

4.  The veteran's skin condition is treated with topical 
therapy and not with systemic therapy.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6513 (2007).

2.  Criteria for a rating in excess of 10 percent for a skin 
condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).




Skin Condition

The veteran's skin lesions which are secondary to his 
sarcoidosis are currently rated using 38 C.F.R. § 4.118, DC 
7806, which provides a 10 percent rating when a skin 
condition covers at least 5 percent, but less than 20 
percent, of the veteran's entire body; when a skin condition 
covers or at least 5 percent, but less than 20 percent, of 
his exposed areas; or when intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required for a total duration of less than six weeks during 
the past 12-month period to treat a skin condition.

A 30 percent rating is assigned when a skin condition covers 
between 20 and 40 percent of the veteran's entire body; when 
a skin condition covers between 20 and 40 percent of his 
exposed areas; or when intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period to treat a skin 
condition.

The veteran indicated that 40 to 50 percent of his body had 
lesions or sores, noting that both legs and arms, his back, 
buttocks, penis, head and scalp were all affected.

In June 2003, the veteran had scalp sebpsoriasis and stasis 
dermatitis on the legs, and he continued to be treated with 
clobetasol ointment (corticosteroid).  In October 2003 the 
veteran continued to have scalp sebpsoriasis and stasis 
dermatitis on the legs; but it was noted that the veteran was 
doing well on clobetasol (corticosteroid).  

At the veteran's VA examination in March 2004, the examiner 
indicated that the veteran had persistent skin lesions on his 
arms, legs, head, buttock, penis, face and ears, and noted 
that the veteran had been treated with tapering doses of 
steroids.  The examiner indicated that the veteran's skin 
condition caused ulceration, itching, shedding and crusting.  
The symptoms occurred constantly and frequently affected 
areas exposed to the sun.  The examiner indicated that the 
veteran had been given constant corticosteroids over the past 
12 months (but there was no indication that systemic 
treatment had been prescribed).  Upon examination, the 
examiner observed that there were signs of skin disease 
located on the left arm and both lower extremities with 
crusting, hyperpigmentation of more than six square inches 
and abnormal texture of more than six square inches.  There 
was no ulceration, exfoliation, tissue loss, induration, 
inflexibility, hypopigmentation or limitation.  The skin 
lesion coverage relative to the whole body was roughly 10 
percent.

In January 2005, it was noted that the veteran was attempting 
to switch off of clobetasol, but a treatment record from June 
2005 noted that the veteran had mild scalp psoriasis which 
continued to be controlled by clobetasol ointment.
 
While the evidence shows that the veteran has used 
corticosteroids to treat his skin condition, he has been 
prescribed only a topical ointment and not systemic therapy.  

Additionally, while the veteran asserts that his skin 
condition affects 50 percent of his body, the objective 
medical evidence fails to support his contention, as the VA 
examiner found that only 10 percent of the veteran's total 
body had lesions.  As such, the criteria for a rating in 
excess of 10 percent have not been met with regard to the 
veteran's skin condition, and the veteran's claim is 
therefore denied.

Sinusitis

The veteran asserts that his sinusitis is more severe than it 
is currently rated; stating that he required constant 
treatment and reporting that he had daily crusting in his 
nose with constant draining.  The veteran indicated that he 
used fluticasone twice daily.  He stated that he constantly 
had dry coughs and frequently required antibiotics for 
relief.

The veteran is currently rated at 10 percent for sinusitis 
under 38 C.F.R. § 4.97, DC 6513.  Under this rating criteria, 
a 10 percent rating is assigned when a veteran has one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or when he has three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 30 percent rating is assigned when a veteran has three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

The evidence of record confirms that the veteran has episodes 
of sinusitis, but there is no evidence that the attacks are 
incapacitating, or that the veteran has more than six non-
incapacitating episodes per year.

In June 2002, the veteran was prescribed ten days worth of 
Tequin and guaifenesin to treat sinusitis/bronchitis.  

X-rays from March 2004 show relatively small maxillary 
sinuses; but there was no definite discrete air-fluid level 
seen to suggest changes of acute sinusitis.  

At a VA examination in March 2004, the examiner noted that 
the veteran reported constant sinusitis; however, the veteran 
was not incapacitated during any episodes, although he did 
have some headaches and required antibiotic treatment.  The 
examiner indicated that the veteran did not have any 
functional impairment from the sinusitis, and he noted that 
the veteran had not lost any time from work on account of his 
sinusitis.  Upon examination, no sinusitis was noted.

In September 2004, the veteran was noted to have purulent 
drainage from his nose and was coughing up mucus.  The doctor 
prescribed antibiotics and the veteran was instructed to 
return in two weeks.

In January 2005, the veteran was treated with augmentin for 
sinusitis.  It was noted that the veteran had improved 
considerably originally, but then had started having symptoms 
of sinusitis again.  The veteran did not have a fever, 
chills, or headaches, but he did have a productive cough with 
white to yellow mucus.  No paranasal sinus tenderness was 
seen, the veteran's oropharynx was clear, and there was no 
exudate.  The veteran was continued on his current 
medication.

The evidence shows that the veteran continues to have 
periodic episodes of sinusitis; but the medical evidence 
fails to show that he has more than six non-incapacitating 
episodes per year of sinusitis over the course of a year.  
During the course of his appeal treatment records show 
periodic treatment for sinusitis, but there is no indication 
that the veteran has six bouts of sinusitis during the course 
of a year.  Thus, while the veteran does take some medication 
for sinusitis, his symptoms fail to warrant a rating in 
excess of 10 percent.  As such, the veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in March 2005.  

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran was scheduled to testify at a hearing before the 
Board, but he withdrew his hearing request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for maxillary sinusitis is 
denied.

A rating in excess of 10 percent for a skin condition is 
denied.


REMAND

The veteran is currently rated at 30 percent for sarcoidosis, 
which is rated either based on the medication required to 
treat it or on residuals akin to bronchitis (which is rated 
based on the results of pulmonary function tests (PFT)).

During the course of his appeal, the veteran has been 
provided with several PFTs.  However, each of the tests has 
proved to be insufficient for rating purposes.  At a VA 
examination in 2004, no DLCO(sb) was performed although it 
was noted that it was unnecessary to do a DLCO(sb) as the PFT 
results were sufficient to evaluate the pulmonary status of 
the veteran.  In January 2006, another PFT was conducted, but 
there was no indication whether a bronchodilator had been 
administered and the results were not clearly labeled.  As 
such, while a DLCO(sb) was administered, the findings were 
not reported in a form that was conducive to rating the 
current level of disability.  

It was also noted that PFTs had shown severe airflow 
limitation and restrictive disease, with bronchodilator 
response and a decrease in diffusing capacity, and a doctor 
suggested that the veteran might have a component of asthma 
in addition to his obesity.  However, to date no examination 
has been provided to determine the cause of the veteran's 
breathing difficulties.

As such, a new PFT is needed with an additional medical 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from June 2005 to the present. 

2.  Once the above requested development 
has been completed, schedule the veteran 
for an examination to evaluate the nature 
and severity of his sarcoidosis.  The 
examiner should be provided with the 
veteran's claims file, and should note in 
the report that the file was made 
available.  Any opinions should be 
supported by a complete rationale.  To the 
extent possible, the examiner should 
specifically:
*	Address any corticosteroid that has 
been prescribed to treat the 
veteran's sarcoidosis; indicating 
whether any such use is chronic low 
dose (maintenance)/intermittent or 
systemic high dose (therapeutic);
*	Address whether the veteran's 
sarcoidosis has caused: cor 
pulmonale; cardiac involvement with 
congestive heart failure; or 
progressive pulmonary disease with 
fever, night sweats, and weight loss 
despite treatment;
*	Conduct a pulmonary function test 
that provides results both pre and 
post-bronchodilator and includes:
o	The actual and predicted ratio 
of Forced Expiratory Volume in 
one second to Forced Vital 
Capacity (FEV-1/FVC);
o	The actual and predicted FEV-1; 
and 
o	The actual and predicted 
Diffusion Capacity of the Lung 
for Carbon Monoxide by the 
Single Breath Method (DLCO 
(SB)).
*	Determine what the veteran's maximum 
oxygen consumption is, indicating 
whether there is a cardiorespiratory 
limit;
*	Determine whether there is any: right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or 
cardiac catheterization), or 
episode(s) of acute respiratory 
failure;
*	Note whether the veteran requires 
outpatient oxygen therapy.

The examiner should also provide an 
opinion indicating whether the veteran's 
air flow restriction is the result of his 
sarcoidosis, or whether it is attributable 
to the veteran's obesity or asthma, or 
otherwise.

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the claim to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


